UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------x
ROMEYRA RODRIGUEZ,

                      Plaintiff,

         -against-                                MEMORANDUM AND ORDER
                                                  Case No. 18-CV-4310 (FB) (PK)
YAYO RESTAURANT CORP. (d/b/a
EL VIEJO YAYO), DESTINATION
FOOD CORP. (d/b/a EL VIEJO YAYO),
and JOSE ADAMES,

                       Defendants.
----------------------------------------------x

BLOCK, Senior District Judge:

         Magistrate Judge Kuo issued a Report and Recommendation (“R&R”)

recommending that a default judgment be entered against the defendants and

recommending that plaintiff be awarded damages plus pre- and post-judgment

interest.    The R&R advised that objections were due within fourteen days of service

and warned that “[f]ailure to timely file any just objections waives the right to further

judicial review of this Report and Recommendation.”        R&R at 19.    The R&R was

served on the defendants on August 27, 2019. To date, no objections have been

filed.

         Where clear notice has been given of the consequences of failure to object,

and there are no objections, the Court may adopt the R&R without de novo review.

See Thomas v. Arn, 474 U.S. 140, 149-50 (1985); Mario v. P & C Food Mkts., Inc.,
313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice of the

consequences, failure timely to object to a magistrate=s report and recommendation

operates as a waiver of further judicial review of the magistrate=s decision.”).   The

Court will, however, excuse the failure to object and conduct de novo review if it

appears that the magistrate judge may have committed plain error. See Spence v.

Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

       The Court adopts the R&R without de novo review and the Clerk shall enter

judgment in favor of the plaintiff and against the defendants, jointly and severally,

in the amount of $16,511.00, plus $0.56 in pre-judgment interest for every day

between April 20, 2018, and the entry of judgment, plus post-judgment interest as

provided in 28 U.S.C. § 1961 to run from the date of judgment until judgment is

satisfied.

       SO ORDERED.



                                              /S/ Frederic Block___________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
September 16, 2019




                                          2
